NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ORACIO AGUILAR-GABINO,                          No.    17-71586

                Petitioner,                     Agency No. A205-576-127

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Oracio Aguilar-Gabino, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss in part and grant in part the petition for review, and we remand.

      We lack jurisdiction to consider Aguilar-Gabino’s unexhausted contention

that his attorney and the IJ failed to question him regarding his previous presence

in the United States. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (no

jurisdiction to review legal claims not presented in administrative proceedings

before the BIA).

      The BIA did not have the benefit of Pereira v. Sessions, 138 S. Ct. 2105

(2018), which held that a notice to appear that does not specify the time and date of

the hearing does not trigger the stop-time rule, when it denied cancellation of

removal. Thus, we remand for further proceedings consistent with that disposition.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DISMISSED in part, GRANTED in part;

REMANDED.




                                          2                                  17-71586